3'\L»'\5

near Rr._Acoste: LL$:?|“’)!L§ ()L/

I recently attempted to file s moiton for Appointment 02 Counse1kwith the
Court 02 Cr1m1ns1 Appeels under Cause No§ 1024294-0 due to the 230th Judicia1
D1str1c Court of norris County, Texes' s 1etter to inform me that my Writ bed been
forwarded to your Coutt.

On August 07 2015 ! reoioved s 1etter from you dated August 05 2015 informing
ms that a thorough search had been performed and that there was no record of a
Writ 1107 Csnse No# 1024294-¢ being filed and 1a which case my motion for Appointuent

0£ Counsel was being rare back re
Of Counsel was being sent back to me.-

Then on August 10 2015 1 recieved a card from you dated August 03 2015 saying
that on this day the epp11cet1on for a '1107 Writ of Bebess Corpus had been recieved
and presented to the court WR -Sg, 716-04.

Beeuese of the con£1ict1ng correspondence I am once age1n sending s copy of my

loiton !or Appointnent 02 Counse1 in the hopes that it may be proper1y tlled.

P1ease; end rhenk you for your assistance 1a such e s1tuetion.

.S1ncerely

Aundri Levis 91305555
French Robertson Unit
12071 !H 3522
Abilene,¢ezes 79601

 

/ ` , RECEWED ENM

MQFCRMNM aPPEALB
Aur; 19 3%5

A@©MUM,@@@W

n___,___."._._____,_-_

Cause No. 1024294-€
The State Of Texas § In The 230th 1
Vs. § Judicial Dis§§i§§dd
Aundri Lewis M@WSN ,
' ,_` ‘EF§B
IY“

DEFENDANT' s MoIIoN FoA~P '

   
 
  

UNDER TEXAS FAIR DEFENSE ACT, ARTICLE 1.051 V.A.C.C.P.
§§§§§§ `
To The Honorable Court and Judge Thereof:

Comes now, Aundri Lewis, Defendant in the above styled and numbered
cause proceeding pro se and in pursuant to the Texas Fair Defense Act, codified
at article 1.051, texas Code of Criminal Procedure, and section 24.016,-Texas
Government Code, and ask the Honorable District Court to appoint him counsel
for the specific purpose of raising his substantial claims of lneffective As-
Sistance of Trial Counsel in an application for writ of Habeas Corpus relief
pursuant-to Article 11.07 Texas Code of Criminal Procedure in support of this
motion, Defendant will show the following:

I.

The Applicant, Aundri Lewis, is confined pursuant tothe judgement and
sentence of the 230th District Court of Harris County, Texas, in Cause No.
1024294, where a jury convicted the applicant of Aggravated Assault with a
deadly weapon. The jury assessed punishment enhanced by two(2) prior convict-
ions, at forty-five(45) years confinement in the Texas department of Criminal
Justice-Institutional Division.

The first Court of Appeals affirmed the applicant's conviction in the
.primary case on Decenber'Zl, 2006, LEWlS v. STATE, No._Ol#OS-OOSlS-CR, 2006
WL 3751408 (Tex. App.-Houston Llst Distj Dec. 21, 2006, no pet.)(mem.op. not

disignated for publication).

(1)

 

The applicant’s initial application for Writ of Habeas Corpus, Cause
No.1024294-A, was denied on April 23rd, 2008. The applicant's second writ for
Habeas Corpus, Cause No.1024294-B was dismissed on November 13, 2013.

` ii.

The Honorable District Court is authorized by Article 1.051 (d)(3),
Code of Criminal Procedure, to appoint an attorney to represent the Defendant
in this matter if he is indigent and the Court concludes the interests of jus-
tice requires representation. Tex. Code Crim. Proc. Ann.,art.l.OSl Ed.E3 Everon
2014. See Beard vs. State, 243S;W.3d 783,786 & n3 (Tex.App.Amarillo 2007). Sec-
tion 24.016, Government Code, also authorizes the District Court to appoint
Counsel to represent an indigent civil litigant in exceptional cases in which
the public and private interests at stake are such that the administration of
Justice may be best Served by the appointment. Tex.Gov'T Code Ann.,sec.24.016
Nernon 2014). See Traveler's Indem. Co. v. Mayfield, 923 S.W.Zd 590,5§3, (Tex.
1996), sgigener v. waiiis, 80 s.w.éd 174, 183144 S.W.3d 510, 515-16 (Tex.Crim.
'App. 2004) (Habeas.éorpus'proceedings, including those seeking relief from con-
finement in the criminal justice system, generally considered to be a civil f
nature).

Recent decisions by the U.S. Supreme Court indicates that the interests
of.justice warrants the appointment of counsel in this case by the District =
Court for the purpose of representing-the Defendantz in meaningfully seeking
collateral review and the_adjudication of the_merits of his substantial claim

_of Ineffective Assistance of trial Counsel as well as Ineffective Assistance

(2)

 

of Appellate Counsel¢

In Martinez v. Ryan, 566 U.S,l (2012), the Supreme Court held that a
"procedural bar" by default would not prevent a Federal Court from_hearing a
substantial claim of Ineffective Assistance of Counnsel if the State's initial-
review collateral proceedings of a prisoner's ineffective assistance of trial
counsel claim is in many ways the equivalent of his direct appeal as to that
claim, if the State does not appoint an attorney to assist the indigent prison-
er in the initial-review collateral proceeding, he is and has been denied fair
process and the opportunity to comply with the state's procedures and obtain an
adjudication on the merits of his claims, similar to instances in attorney ap- '
pointed to purue the direct appeal is ineffective.

Subsequent to the Martinez decision, the Supreme Court decided a Texas_'
case similar to that of Martinez wijithe same results. See Trevino v. Thaler,
569 U.S. 1911,(2013). ln Trevinoj.the Supreme Court concluded that where, as in
- Texas, the state procedural framework, by reason of it's design and operation,
makes it highly unlikely in.a typical case that a defendant will have a meaning-
ful opportunity to raise a claim of ineffective assistance of trial counsel on
direct appeal, the Court'S holding in Martinez applies. See also, lbarra v.
Scephens 723 F3d 599 (5th cir.2013). n

l III.’
SUBSTANTIAL CLAIM OF lNEFFECTIVE-AS$ISTANCE OF TRIAL COUNSEL
EXTANT IN THIS CASE

A substantial claim of ineffective assistance of trial counsel exists
in this casey due to the facts that trial counsel did not adequately investigate
this case, giving erroneous advice refusing to use the defendant's only viable
defense and neglecting to object to inadmissible hearsay statements that were
placed in front of the jury for the improper use of Substantive evidence to ob-

' tain a conviction.

lf the defendant's trial attorney/counsel would have done a proper or

(3)-

 

thorough investigation of the time(s) given in this cause, to compare with the

time(s) of the defendant's school record and withthe hospital admission's record,

it would have been obvious that all time(s) given were conflicting and if shown
to the jury they would only show that the defendant could not and was not the
assailant which would have meant there was no way possible to convict the defen-
dant beyond a reasonable doubt.

Prejudicing the Defendant's defense by refusing the only viable defense

available (alibi) while giving erroneous advice about the situation "because

" it the complainant was never exact" on the time of the incident the defense was

not the end of all defenses.

In which case to make such a decision places the burden of proof on
the Defendant and takes it off the State and brings question to the skill and

knowledge of the trial counsel.

Trial counsel also failed to object to the prosecutions use of inad-
missible hearsay statements in spite of the clear reason for the prosecutor‘s
actions being to place such statements in front of the jury as substantive
evidence of truth to gain a conviction.

IV.
_m DEFENDANT IS INDIGENT
Defendant continues to be indigent and unable to retain the services of a
Licensed attorney to represent him in pursuit of appellate review of his sub-
Stantial claim of ineffective assistance if trial counsel (See attached Dec-

laration of Inability to pay costs.)

V.
GuiDANcE oF ouR FOREFATHERS
Defendant respectfully expresses his ernest desire for the District Court to
remain mindful that the paramount focus in this particular judicial matter

"is not the (defendant's) innocense or guilt, but solely whether (his) con-~

(4)

 

 

stitutional rights have been preserved." Accordance Moore v. Dempsey, 261 U.S.
86, 87-8 (1923); See also Irvin v. Dowd , 366 U.S. 717,722 (1961) (Habeas Corpus
relief available to redress due process violations Vregardless of the heinousness
of the crime Landj the alledged guilt of the offender"), Ex parte Millingan, 71
U.S. (4 wall) 2, 118-19 (1866) ("Lljt is the birthright of every American citizen
when charged with a crime, to be tried and punished according to the law. The,
power of punishment is-alone through the means which the laws has provided for
that purpose, and if they are ineffectual, there is an immunity from punishment,
no matter how great an offender an individual may be, or how much his crime(s)
may have shocked the sense of justice of the country, or endangered it's safety.
By the protection of the lawj human rights are secured; withdraw that protection,
and they are at the mercy of wicked rulers, or clamors of an excited people.")
vi. `
CONCLUSION

For the foregoing reasons, the Honorable District Court Should appoint counsel
for the specific purpose of investigations of Defendantls claim(s) of lneffec-

tive assistance of Trial Counsel, developing the record as necessary, and pre-

~paring that claim in a form adequacy to insure meaningful appellate review of

that claim on the merits.

PRAYER

 

Wherefore, premises considered, Defendant respectfully prays the Honorable

District Court grants this motion and order the relief requested. Defendant

prays for general relief.

Respectfully subnitted,.

Aundri D. Lew1s k

TDCJ No..l305555

French M.Robertson Unit
12071 FM 3522

Abilene, Tx. 79601
Devendant/Movant, Pro-se

(5)